                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ROBIN KRISTINE RATHGE ARBITMAN               : CIVIL ACTION
                                             :
              v.                             : NO. 18-cv-51
                                             :
NANCY A. BERRYHILL                           :


                                         ORDER

             AND NOW, this 29th day of March, 2019, upon careful consideration of the
Report and Recommendation of United States Magistrate Judge Lynne A. Sitarski, and
Plaintiff’s Objections thereto, it is hereby ORDERED that:
   1. Plaintiff’s Objections [Doc. 11] are SUSTAINED.
   2. The Report and Recommendation [Doc. 10] is not approved and adopted.
   3. The Plaintiff’s Request for Review [Doc. 6] is GRANTED.
   4. Judgment is ENTERED in favor of the Plaintiff and against the Defendant, the
      Commissioner of Social Security Administration.
   5. The Commissioner’s decision is VACATED and this matter is REMANDED to the
      Commissioner with instructions to conduct a new administrative hearing, develop the
      record fully, and evaluate the evidence appropriately in accordance with the Court’s
      Memorandum.
   6. The Clerk is DIRECTED to mark this case closed.




                                             BY THE COURT:



                                             /s/ Jeffrey L. Schmehl
                                             JEFFREY L. SCHMEHL, J.
